 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DAVID J. BECKLEY,              )   Case No. CV 17-4495-GW (JPR)
                                    )
12                    Plaintiff,    )
                                    )   ORDER ACCEPTING FINDINGS AND
13               v.                 )   RECOMMENDATIONS OF U.S.
                                    )   MAGISTRATE JUDGE
14   NANCY A. BERRYHILL, Acting     )
     Commissioner of Social         )
15   Security,                      )
                                    )
16                    Defendant.    )
                                    )
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Complaint, Joint Stipulation, Administrative Record, and all
19   other records on file as well as the Report and Recommendation of
20   U.S. Magistrate Judge.    On September 18, 2018, Plaintiff filed
21   objections to the R. & R.     Defendant filed a response on October
22   3.   The Court has made a de novo determination of those portions
23   of the R. & R. to which Plaintiff objected.
24         Plaintiff objects to the ALJ’s observation — and the
25   Magistrate Judge’s citing of it — that few of chiropractor
26   Stone’s treatment notes were in the record to substantiate the
27   functional limitations he assessed for Plaintiff.      (Objs. at 2
28   (citing R. & R. at 46).)    He asserts that “[i]f the treatment

                                         1
 1   notes were needed, the ALJ should have addressed this issue at
 2   the time of the hearing in accordance with his duty to develop
 3   the record.”   (Id.)   But as Defendant notes (Resp. at 2-3), “[a]n
 4   ALJ’s duty to develop the record further is triggered only when
 5   there is ambiguous evidence or when the record is inadequate for
 6   proper evaluation of the evidence” (id. (citing Mayes v.
 7   Massanari, 276 F.3d 453, 459 (9th Cir. 2001)).    There was nothing
 8   ambiguous or inadequate about the record here; it clearly showed
 9   that Dr. Stone’s opinions were rendered years after the date last
10   insured and were inconsistent with the other evidence of record,
11   as the ALJ and the Magistrate Judge both explained.   (See R. & R.
12   at 42-47 (discussing ALJ’s rejection of Stone’s opinions).)
13        Plaintiff further contends that “the opinion of a non-
14   examining doctor cannot by itself constitute substantial evidence
15   that justifies the rejection of the opinion of either an
16   examining or a treating physician.”   (Objs. at 3.)   Assuming that
17   is true, the rule has no application in this case, where, as the
18   Magistrate Judge noted, no treating or examining doctor issued a
19   relevant opinion at all, much less one inconsistent with the
20   state-agency doctors’.   (R. & R. at 42.)   Contrary to Plaintiff’s
21   assertion, treating-doctor Sherman never offered an opinion on
22   Plaintiff’s functional limitations.   The only thing in the record
23   from him were a few treatment notes, repeating diagnoses and
24   prescriptions other doctors had already made without indicating
25   the diagnoses’ severity or effect on Plaintiff’s ability to
26   function.   (See R. & R. at 48-49 (discussing Dr. Sherman).)
27   Moreover, as the Magistrate Judge noted, those treatment notes
28   were from after the date last insured.   (Id.)

                                       2
 1        As Plaintiff notes, the Magistrate Judge further found that
 2   to the extent the ALJ failed to consider Dr. Sherman’s treatment
 3   notes, the error was harmless because he didn’t render an opinion
 4   in them and they postdated the date last insured.   (Objs. at 4
 5   (citing R. & R. at 48-49).)   But he misrepresents the holding of
 6   Marsh v. Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015) — in which
 7   the Ninth Circuit considered an ALJ’s failure to discuss a
 8   treating doctor’s opinion in his decision — when he alleges that
 9   that case holds that a “district court may not find harmless
10   error by ‘affirming the agency on a ground not invoked by the
11   ALJ.’”   (Objs. at 4 (internal alterations omitted).)   Indeed,
12   such a rule would not even make sense: if the error was failing
13   to address a doctor’s opinion or treatment notes at all, then any
14   finding of harmlessness would necessarily rest on a reason not
15   expressly invoked by the ALJ.   Rather, Marsh holds that the
16   finding of harmlessness cannot “contradict the determination of
17   the ALJ,” and here it didn’t: harmlessness was based on reasons
18   cited by the ALJ throughout his decision.
19        Finally, Plaintiff takes issue with several of the reasons
20   the ALJ gave for discounting his credibility.   (Objs. at 5-7.)
21   But as the Magistrate Judge noted (R. & R. at 24, 32), in the
22   opening portion of the Joint Stipulation he challenged only the
23   ALJ’s conclusion that his activities of daily living were
24   inconsistent with his allegations of functional limitations; he
25   never challenged the ALJ’s other stated reasons (see generally J.
26   Stip. at 15-17).   He may not do so now.   See Willens v.
27   Berryhill, 709 F. App’x 867, 868 (9th Cir. 2017) (declining to
28   consider issue raised for first time in reply brief); Spendlove

                                      3
 1   v. Comm’r of Soc. Sec. Admin., No. CV-17-08157-PCT-DGC, 2018 WL
 2   3633744, at *7 n.3 (D. Ariz. July 31, 2018) (declining to
 3   consider argument Plaintiff made in regard to ALJ’s credibility
 4   determination because it was raised for first time in her reply
 5   brief).1   In any event, as the Magistrate Judge explained (see R.
 6   & R. at 24-36), most of those reasons were clear and convincing.2
 7        Having reviewed the record, the Court concurs with and
 8   accepts the Magistrate Judge’s recommendations.   IT THEREFORE IS
 9   ORDERED that judgment be entered affirming the Commissioner’s
10   decision and dismissing this action with prejudice.
11
     DATED: February 8, 2019        ______________________________
12                                  GEORGE H. WU
                                    U.S. DISTRICT JUDGE
13
14
          1
            One of those additional reasons was the gaps in
15   Plaintiff’s treatment history. (See AR 21.) Plaintiff complains
     that “[t]he issue of gaps in treatment was not raised with the
16   claimant at the time of the hearing.” (Objs. at 6.) But the
     time to complain about that was in the opening-brief portion of
17   the Joint Stipulation. Despite the ALJ’s clear reliance on that
     reason as one of his bases for discounting his credibility,
18
     Plaintiff did not challenge it until his reply portion of the
19   Joint Stipulation, after Defendant pointed out the omission.
          2
20          Plaintiff complains about the Magistrate Judge’s (and,
     presumably, the ALJ’s) reliance on SSR 96-7p because it was
21   “rescinded and replaced with SSR 16-3p.” (Objs. at 6.) But the
     Magistrate Judge so noted and appropriately recognized that
22   because the decision in this case was rendered before SSR 16-3p
     went into effect, SSR 96-7p governed. (R. & R. at 7 n.4.) In
23   any event, as Defendant states (Resp. at 4), Plaintiff
     misrepresents the differences between the two. For the reasons
24
     Defendant gives (see id.), the new policy statement does not
25   require an ALJ to “make every reasonable effort to obtain
     additional information that could shed light on the credibility
26   of the individual’s statements” (Objs. at 6); it so requires only
     when additional information “is needed to assess the crediblilty
27   of the individual’s statements,” and here the ALJ offered several
     appropriate reasons to discount Plaintiff’s statements and had no
28   need for more information (see Resp. at 4).

                                      4
